

 
 


EXHIBIT 10.3

CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (this "Agreement") is made and entered into
this 2nd day of April, 2012, by and between ADDvantage Technologies Group, Inc.,
an Oklahoma corporation ("Company"), and Scott A. Francis
("Executive").  Capitalized terms used in this Agreement shall have the meanings
set forth in Section 5 below, unless the context clearly requires a different
meaning.


RECITALS


A.           Executive is a key employee of Company who possesses valuable
knowledge of Company, its business and operations and the markets in which
Company competes.


B.           Company recognizes that the uncertainty resulting from a Change in
Control could adversely affect Company's ability to retain and motivate its key
employees, including Executive.


C.           Company and Executive believe that the existence of this Agreement
will serve as an incentive to Executive to remain in the employ of Company and
will enhance Company's ability to call on and rely upon Executive in the event
that a Change of Control occurs.


NOW, THEREFORE, in consideration of the recitals and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.           Purpose.  The purpose of this Agreement is to provide compensation
to Executive upon Executive's Termination Upon Change in Control (as that term
is defined below).  Executive acknowledges that his employment is and will
continue to be "at will" and that this Agreement does not obligate Company to
continue to employ Executive for any specific period of time, or in any specific
role.  Company may assign Executive to other duties, and either Executive or
Company may terminate Executive's employment at any time for any reason.


2.           Severance Payment.  On the thirtieth day after the occurrence of a
Termination Upon Change of Control (or such later date as provided in Section 3
below), Company shall pay Executive the Severance Payment (as defined below) in
a lump sum if the condition set forth in Section 3 below has been satisfied or
otherwise waived by Company.  The Severance Payment to be made pursuant to this
Section 2 shall be subject to withholding taxes and other amounts required to be
withheld by law.


3.           Condition to Severance Payment.  Payment of the Severance Payment
to Executive as described in Section 2 above shall be conditioned upon the
execution and delivery by Executive of an agreement in form and substance as
reasonably required by
 
 
1

--------------------------------------------------------------------------------

 
Company, which shall, at Company's sole election, provide, among other things,
that Executive shall:


(a)           release any and all claims that Executive might have against
Company that in any way relate to Executive's employment with Company; provided,
however, that Executive shall not be required to release any rights Executive
may have to be indemnified by Company under the terms of its bylaws or any
indemnification agreements to which Company and Executive are or may become
parties covering liability the Executive may incur by reason of her actions or
inactions in connection with her employment by Company or any of its affiliates;


(b)           keep confidential and not divulge or make accessible to any third
party any confidential and proprietary information concerning Company that has
been given or disclosed to or obtained by Executive through the course of
Executive's employment with Company; and


(c)           not take, or cause others to take, any action that interferes or
is likely to interfere with the operation, business or prospects of Company, or
that could in any other way harm or injure Company, including without limitation
(i) soliciting, contacting, calling upon, communicating with or attempting to
communicate with any customer of Company, or any representative of any customer
of Company, with a view to selling or providing any products or services similar
to the products and services offered or under development by Company or any of
its affiliates, and (ii) soliciting for employment or engagement, or attempting
to employ or engage, any employee or independent contractor of Company or any of
its affiliates;


provided, however, that the condition described in this Section 3 shall be
deemed waived by Company if Company fails to deliver to Executive such agreement
on or before 15 days after a Termination Upon Change of Control.  Executive
shall have up to 30 days following his receipt of such agreement to consider and
deliver such executed agreement to the Company.  If such executed agreement is
not delivered (or is delivered and then revoked) prior to the thirtieth day
after such receipt, the Severance Payment due pursuant to Section 2 above shall
be paid promptly thereafter, but in no event later than 15 days following such
delivery.   In the event that the Company fails to deliver such agreement within
15 days following the Executive’s Termination Upon a Change in Control and the
requirement for such agreement is thereby waived, the Severance Payment shall be
paid as provided in Section 2 above.  The agreement to be executed and delivered
by Executive pursuant to this Section 3 shall provide that the restrictions
described in paragraphs (b) and (c) of this Section 3 shall be applicable to
Executive for a period of one year after a Termination Upon Change of Control.

 
2

--------------------------------------------------------------------------------

 



4.           Code Section 409A.  


(a) The parties intend this Agreement to comply with or be excepted from the
requirements of Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”).


(b) To the extent that any right to reimbursement of expenses under the
Agreement constitutes nonqualified deferred compensation (within the meaning of
Section 409A), (i) any such expense reimbursement shall be made by the Company
no later than the last day of the taxable year following the taxable year in
which such expense was incurred by Executive, (ii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit and (iii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.


(c) Notwithstanding anything herein to the contrary, if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the termination benefits to which Executive is
entitled under this Agreement (after taking into account all exclusions
applicable to such termination benefits under Section 409A, including, without
limitation, exclusions for separate installment payments and exclusions under
Section 1.409A-1(b)(9)(iii) of the Department of Treasury Regulations) is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, any such payment of nonqualified deferred
compensation (within the meaning of Section 409A) that is otherwise required to
be made under the Agreement to the Executive upon Executive’s Termination Upon a
Change in Control shall be delayed for such period of time as may be necessary
to meet the requirements of Section 409A(a)(2)(B)(i) of the Code (the “Delay
Period”).  On the first business day following the expiration of the Delay
Period, Executive shall be paid, in a single cash lump sum, an amount equal to
the aggregate amount of all payments delayed pursuant to the preceding sentence,
and any remaining payments not so delayed shall continue to be paid pursuant to
the payment schedule set forth herein.
 
(d) To the extent any payments of nonqualified deferred compensation (within the
meaning of Section 409A) due under the Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
release of claims as contemplated by Section 5(c) above, such amounts shall
commence to be paid on the first payroll date following the 60th day following
the date of Executive’s Separation from Service; provided that
 
 
3

--------------------------------------------------------------------------------

 
Executive has executed and not revoked such release prior to such 60th day and
any applicable revocation period has expired.


                (e) To the extent that any amount of nonqualified deferred
compensation (within the meaning of Section 409A) payable pursuant to the
Agreement becomes subject to set-off, counterclaim, or recoupment of amounts
owed by Executive to the Company or any of its affiliates, and to the extent
such amount so subject to set-off, counterclaim, or recoupment is payable in
installments, such set-off, counterclaim, or recoupment shall not modify the
amount or the applicable payment date of any installment, and to the extent an
obligation cannot be satisfied by reduction of a single installment payment, any
portion not satisfied shall remain an outstanding obligation of Executive and
shall be applied to the next installment only at such time the installment is
otherwise payable pursuant to the specified payment schedule.


                (f) Notwithstanding any provision of the Agreement to the
contrary, in the event that the Company determines that any amounts payable
pursuant to this Agreement will be immediately taxable to Executive under
Section 409A, the Company reserves the right (without any obligation to do so or
to indemnify Executive for failure to do so) to (i) adopt such amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company determines to be necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Agreement, to preserve the economic benefits of this Agreement and to avoid
less favorable accounting or tax consequences for the Company or the Executive
and/or (ii) take such other actions as the Company determines to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the imposition of
taxes or penalties on Executive under Section 409A.  In no event whatsoever
shall the Company or any of its affiliates be liable for any additional tax,
interest, or penalties that may be imposed on Executive by Section 409A or any
damages for failing to comply with Section 409A, other than for withholding
obligations or other obligations applicable to employers, if any, under Section
409A.


5.           Exclusive Remedy.  Upon the payment of the Severance Payment
pursuant to Section 2 above, Executive shall be entitled to no other
compensation, benefits or other payments from Company as a result of the
termination Executive's employment with Company.  In addition, Executive will be
entitled to continue his group medical insurance coverage in accordance with the
Federal COBRA legislation.  Executive must meet all requirements for coverage
continuation under COBRA, including the payment of premiums.


6.           Definitions.  As used in this Agreement, each of the following
terms has the meaning specified below:
 
 
4

--------------------------------------------------------------------------------

 


"Company" shall have the meaning set forth in the first paragraph of this
Agreement.  For purposes of this Agreement, the term Company shall also include
any Successor that results from a Change of Control.


"Cause" means and includes one or more of the following:


(a)           conviction of a felony or pleading guilty to a felony charge;


(b)           participation as an employee, officer or principal owner/organizer
in any business engaged in activities in direct competition with Company without
the consent of Company;


(c)           gross and willful neglect of responsibilities as Chief Financial
Officer; or


(d)           other offenses against Company, including without limitation
theft, embezzlement, dishonesty, gross and willful violation of Company policy,
or the release of proprietary or confidential information in a manner that would
be detrimental to Company's best interest.


"Change in Control" means a “change of control event”, as such term is defined
in United States Treasury Regulations (“Regulations”) promulgated under section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), that
results from the occurrence of any of the following events:


(a)           any individual, corporation, limited liability company,
partnership, group (other than Chymiak family members), association or other
entity or "person," as such term is defined in Section 14(d) of the Securities
Exchange Act of 1934, as amended (a "Person"), is or becomes the "beneficial
owner," as defined in Rule 13d-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended, directly or indirectly, of 50% or
more of outstanding securities of Company or its parent company having the right
to vote at elections of directors;


(b)           Company is party to a merger or consolidation, or series of
related transactions, which results in the voting securities of Company or its
parent outstanding immediately prior thereto failing to continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of Company or such surviving entity outstanding immediately after
such merger or consolidation;


(c)           the lease, sale, exchange, transfer or other disposition of all or
substantially all of the assets of Company or the Successor;


 
5

--------------------------------------------------------------------------------

 
(d)           any Person, together with any of its affiliates, acquires,
directly or indirectly, the voting power to elect a majority of the members of
the Board of Company (other than the acquisition and voting of proxies by
management of Company to elect members to the Board of Directors in the normal
course at an annual meeting of shareholders that is not, directly or indirectly,
in connection with, or for the purpose of, effecting a "change of control);" or


(e)           any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing.




"Executive" shall have the meaning set forth in the first paragraph of this
Agreement.


"Good Reason" means the occurrence of any of the following conditions, without
Executive's informed written consent:


(a)           a substantial diminution in Executive's position,
responsibilities, duties or compensation after a Change in Control as measured
against Executive's position, responsibilities, duties and compensation
immediately prior to a Change of Control; or


(b)           Company's requiring Executive to be based at any office or
location more than 35 miles from the office where Executive was employed
immediately preceding the Change of Control


so long as the condition identified also constitutes “good reason” under the
Regulations.


"Permanent Disability" means that:


(a)           Executive has been incapacitated by bodily injury, illness or
disease so as to be prevented thereby from engaging in the performance of
Executive's duties;


(b)           such total incapacity shall have continued for a period of six
consecutive months; and


(c)           such incapacity will, in the opinion of a qualified physician, be
permanent and continuous during the remainder of Executive's life.


"Severance Payment" means the payment to be made to Executive upon a Termination
Upon Change of Control, which shall be equal to the total of (a) the amount of
the six months’ monthly base salary being paid by Company to Executive
immediately preceding the Change in Control plus (b) an amount equal to one-half
of the average of the aggregate annual bonus payments made by Company to
Executive with respect to each of the two most recently completed fiscal years,
in each case excluding the amount
 
 
6

--------------------------------------------------------------------------------

 
of any matching payments made by the Company to Executive’s account in the
Company’s 401(k) Plan with respect to such payments.


"Successor" means Company as defined above and any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company or its parent.


"Termination Upon Change of Control" means a “separation from service”, as such
term is defined in Section 409A and Regulations promulgated thereunder,
resulting from:


(a)           any termination of the employment of Executive by Company without
Cause during the period commencing on the date Company enters into a definitive
agreement providing for any Change of Control and ending on the date that is 12
months following the effectiveness of such Change of Control;


(b)           any termination of Executive's employment due to the Successor's
failure to offer Executive an employment position with Successor or any of its
affiliates following the Change of Control with comparable compensation and
other benefits as Executive enjoyed with Company immediately prior to the Change
of Control; or


(c)           any resignation by Executive for Good Reason during the period
commencing on the date of any Change of Control and ending on the date which is
12 months following such Change of Control.


Notwithstanding the foregoing, the term "Termination Upon Change of Control"
shall not include any termination of the employment of Executive (i) by Company
for Cause; (ii) by Company as a result of the Permanent Disability of Executive;
(iii) as a result of the death of Executive; (iv) as a result of the voluntary
termination of employment by Executive for reasons other than Good Reason, or
(v) as a result of Executive's failure to accept an offer of employment by the
Successor for a position and at a compensation and with employee benefits which
are substantially comparable to those he had in connection with his employment
by Company immediately prior to the Change of Control.


7.           Miscellaneous.


(a)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto and supersedes all prior representations, proposals,
discussions, outlines, memos, letters and other communications regarding the
subject matter hereof, whether oral or in writing.  Each party represents and
warrants that, in entering into and performing its obligations under this
Agreement, such party does not and will not rely on any promise, inducement or
representation allegedly made by or on behalf of the other party with respect to
the subject matter hereof, nor any course of dealings or custom and usage in the
trade, that is not expressly set forth herein.


 
7

--------------------------------------------------------------------------------

 
(b)           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and either delivered personally (effective upon
delivery), by facsimile transmission (effective on the next day after
transmission), by recognized overnight delivery service (effective on the next
day after delivery to the service), or by registered or certified mail, postage
prepaid and return receipt requested (effective on the fifth day after being so
mailed), at the following address or facsimile transmission number (or at such
other address or facsimile transmission number for a party as shall be specified
by like notice):


If to Company:
ADDvantage Technologies Group, Inc.
1221 E. Houston
Broken Arrow, Oklahoma 74012
Attention:  Chairman of the Board
(918) 251-1138
 
If to Executive, to the address or facsimile number set forth beneath
Executive’s signature below.


(c)           Successors of Company.  Company will require any Successor to
expressly, absolutely and unconditionally assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession or assignment had taken
place.  Failure of Company to obtain such agreement shall be a material breach
of this Agreement.


(d)           Successors and Representatives of Executive.  This Agreement shall
inure to the benefit of and be enforceable by Executive's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.


(e)           Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of Oklahoma, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.


(f)           Counterparts.  This Agreement may be executed in multiple
counterparts, all of which taken together shall constitute a single document.


(g)           Modifications and Amendments; Waivers.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both parties hereto.  No waiver of any of the provisions of this
Agreement shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
(h)           Partial Invalidity.  If any provision of this Agreement is
determined to be invalid, illegal or unenforceable, such invalidity, illegality
or
 
 
8

--------------------------------------------------------------------------------

 
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement and there shall be substituted for the
provision at issue a valid and enforceable provision as similar as possible to
the provision at issue.
 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 


ADDvantage Technologies Group, Inc.




By:      /s/ Kenneth A.
Chymiak                                                        
Kenneth A. Chymiak
Chairman of the Board




/s/ Scott A. Francis                                                        
Scott A. Francis
Address:
6531 E 84th Street
Tulsa, OK  74133                  

 
9

--------------------------------------------------------------------------------

 
